Case: 5:19-cr-00237-SL Doc #: 10 Filed: 04/09/19 1 of 6. PagelD #: 14

IN THE UNITED STATES DISTRICT COURT? - ©
FOR THE NORTHERN DISTRICT OF OHIO _

 

  

    

 

      

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT |
)
Plaintiff, ) 5 °
| )e @ 19 CR C37 a
Vv. ) CASENO. “
) Title 18, United States Code,
DARRION L. POWERS, ) Sections 1951(a) and 2113(a)
: ) aT a ar :
Defendant. ) 3 i A
GENERAL ALLEGATIONS
1. At all times material to this Indictment: Ms. Julye’s Kitchen, located at 1809

South Arlington Street, Akron, Ohio; Marco’s Pizza, located at 430 Portage Trail, Cuyahoga
Falls, Ohio; Rocco’s Pizza, located at 1053 Portage Trail, Cuyahoga Falls, Ohio; Mark and
| Philly’s Pizza, located at 3156 Bailey Road, Cuyahoga Falls, Ohio; Italo’s Pizza, located at 1910
Brown Street, Akron, Ohio; and Two Monks Brewing Company, located at 352 Massillon Road,
Akron, Ohio, were engaged in the retail sale of articles and commodities that had moved in
interstate commerce, to include food items and other general merchandise.

COUNT 1
(Interference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury charges:

2. The General Allegations in paragraph 1 are incorporated by reference as if fully
set forth herein. |

3. On or about December 4, 2018, in the Northern District of Ohio, Eastern
Division, Defendant DARRION L. POWERS, did unlawfully obstruct, delay, and affect

commerce, as that term is defined in Title 18, United States Code, Section 1951(b)(3), and the
Case: 5:19-cr-00237-SL Doc #:.10 Filed: 04/09/19 2 of 6. PagelD #: 15

movement of articles and commodities in such commerce, by robbery, as that term is defined in
Title 18, United States Code, Section 1951(b)(1), in that POWERS did unlawfully take and
obtain monies in the custody, possession, and presence of Ms. Julye’s Kitchen, located at 1809
South Main Street, Akron, Ohio, against employees’ will, by means of actual and threatened
force, violence, and fear of immediate injury to said employees, and further displayed and
brandishing a knife in the presence of said employees, in violation of Title 18, United States
Code, Section 1951(a).

COUNT 2
(Interference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury further charges:

4, The General Allegations in paragraph | are incorporated by reference as if fully
set forth herein.

5. On or about December 24, 2018, in the Northern District of Ohio, Eastern
Division, Defendant DARRION L. POWERS, did unlawfully obstruct, delay, and affect
commerce, as that term is defined in Title 18, United States Code, Section 1951(b)(3), and the
movement of articles and commodities in such commerce, by robbery, as that term is defined in
Title 18, United States Code, Section 1951(b)(1), in that POWERS did unlawfully take and
obtain monies in the custody, possession, and presence of Marco’s Pizza, located at 430 Portage
Trail, Cuyahoga Falls, Ohio, against employees’ will, by means of actual and threatened force,
violence, and fear of immediate injury said employees, and further displayed and brandished a

knife, in violation of Title 18, United States Code, Section 1951(a).
Case: 5:19-cr-00237-SL Doc #: 10 Filed: 04/09/19 3 of 6. PagelD #: 16

COUNT 3
(Bank Robbery, 18 U.S.C. § 2113(a))

The Grand Jury further charges:

6. On or about January 4, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DARRION L. POWERS, by force, violence, and intimidation, did take from the
person and in the presence of another United States currency belonging to and in the care,
custody, control, management, and possession of Huntington Bank, located at 1411 South
Arlington Road, Akron, Ohio, a bank whose deposits were then insured by the Federal Deposit
Insurance Corporation, in violation of Title 18, United States Code, Section 2113(a).

COUNT 4
(Interference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury further charges:

7, General Allegations in paragraph 1 are incorporated by reference as if fully set
forth herein.
8. On or about January 29, 2019, in the Northern District of Ohio, Eastern Division,

Defendant DARRION L. POWERS, did unlawfully obstruct, delay, and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), in that POWERS did unlawfully take and obtain monies in the
custody, possession, and presence of Rocco’s Pizza, located at 1053 Portage Trail, Cuyahoga
Falls, Ohio, against employees’ will, by means of actual and threatened force, violence, and fear
of immediate injury to said employees, and further displayed and brandished a knife, in violation

of Title 18, United States Code, Section 1951 (a).
 

Case: 5:19-cr-00237-SL Doc #: 10 Filed: 04/09/19 4 of 6. PagelD # 17

COUNT 5
(Interference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury further charges:

9. General Allegations in paragraph 1 are incorporated by reference as if fully set
forth herein. | |

10. On or about February 1, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DARRION L. POWERS, did unlawfully obstruct, delay, and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), in that POWERS did unlawfully take and obtain monies in the
custody, possession, and presence of Mark and Philly’s Pizza, located at 3156 Bailey Road,
Cuyahoga Falls, Ohio, against employees’ will, by means of actual and threatened force,
violence, and fear of immediate injury to said employees, and further displayed and brandished a
knife, in violation of Title 18, United States Code, Section 1951 (a).

COUNT 6
(Interference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury further charges:

11. General Allegations in paragraph 1 are incorporated by reference as if fully set

| forth herein.

12. On or about February 1, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DARRION L. POWERS, did unlawfully obstruct, delay, and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States

Code, Section 1951(b)(1), in that POWERS did unlawfully take and obtain monies in the
Case: 5:19-cr-00237-SL Doc #: 10 Filed: 04/09/19 5 of 6. PagelD #: 18

custody, possession, and presence of Italo’s Pizza, located at 1910 Brown Street, Akron, Ohio,
against employees’ will by means of actual and threatened force, violence, and fear of immediate
injury to employees, and further displayed and brandished a knife in the presence of said
employees, in violation of Title 18, United States Code, Section 1951(a).

COUNT 7
(Interference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury further charges:
13. General Allegations in paragraph 1 are incorporated by reference as if fully set
forth herein.

14. On or about February 1, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DARRION L. POWERS, did unlawfully attempt to obstruct, delay, and affect
commerce, as that term is defined in Title 18, United States Code, Section 1951(b)(3), and the
movement of articles and commodities in such commerce, by robbery, as that term is defined in
Title 18, United States Code, Section 1951(b)(1), in that POWERS did unlawfully attempt to
take and obtain monies in the custody, possession, and presence of Two Monks Brewing
Company, located at 352 Massillon Road, Akron, Ohio, against employees’ will, by means of
actual and threatened force, violence, and fear of immediate injury to said employees, and further
displayed and brandished a knife in the presence of said employees, in violation of Title 18,
United States Code, Section 1951(a).

- COUNT 8
(Bank Robbery, 18 U.S.C. § 2113(a))

The Grand Jury further charges:
15. On or about February 12, 2019, in the Northern District of Ohio, Eastern

Division, Defendant DARRION L. POWERS, by force, violence, and intimidation, did take from
Case: 5:19-cr-00237-SL Doc #: 10 Filed: 04/09/19 6 of 6. PagelD #: 19

the person and in the presence of another United States currency belonging to and in the care,
custody, control, management, and possession of PNC Bank, located at 181 Massillon Road,
Akron, Ohio, a bank whose deposits were then insured by the Federal Deposit Insurance

Corporation, in violation of Title 18, United States Code, Section 2113(a).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
